Exhibit 13.1 TRANSCANADA CORPORATION – FIRST QUARTER 2008 Quarterly Report to Shareholders Management's Discussion and Analysis Management's Discussion and Analysis (MD&A) dated April 24, 2008 should be read in conjunction with the accompanying unaudited Consolidated Financial Statements of TransCanada Corporation (TransCanada or the Company) for the three months ended March 31, 2008.It should also be read in conjunction with the audited Consolidated Financial Statements and notes thereto, and the MD&A contained in TransCanada's 2007 Annual Report for the year ended December 31, 2007. Additional information relating to TransCanada, including the Company's Annual Information Form and other continuous disclosure documents, is available on SEDAR at www.sedar.com under TransCanada Corporation. Amounts are stated in Canadian dollars unless otherwise indicated.Capitalized and abbreviated terms that are used but not otherwise defined herein are identified in the Glossary of Terms contained in TransCanada’s 2007 Annual Report. Forward-Looking Information This MD&A may contain certain information that is forward-looking and is subject to important risks and uncertainties. The words "anticipate", "expect", "believe", "may", "should", "estimate", "project", "outlook", "forecast" or other similar words are used to identify such forward-looking information. All forward-looking statements reflect TransCanada’s beliefs and assumptions based on information available at the time the statements were made. Actual results or events may differ from those predicted in these forward-looking statements. Factors that could cause actual results or events to differ materially from current expectations include, among other things, the ability of TransCanada to successfully implement its strategic initiatives and whether such strategic initiatives will yield the expected benefits, the operating performance of the Company’s pipeline and energy assets, the availability and price of energy commodities, regulatory processes and decisions, changes in environmental and other laws and regulations, competitive factors in the pipeline and energy industry sectors, construction and completion of capital projects, labour, equipment and material costs, access to capital markets, interest and currency exchange rates, technological developments and the current economic conditions in North America. By its nature, forward-looking information is subject to various risks and uncertainties, which could cause TransCanada's actual results and experience to differ materially from the anticipated results or expectations expressed. Additional information on these and other factors is available in the reports filed by TransCanada with Canadian securities regulators and with the U.S. Securities and Exchange Commission (SEC). Readers are cautioned to not place undue reliance on this forward-looking information, which is given as of the date it is expressed in this MD&A or otherwise, and to not use forward-looking information for anything other than its intended purpose. TransCanada undertakes no obligation to update publicly or revise any forward-looking information, whether as a result of new information, future events or otherwise, except as required by law. TRANSCANADA [2 FIRST QUARTER REPORT 2008 Non-GAAP Measures TransCanada uses the measures "comparable earnings", "comparable earnings per share", "funds generated from operations"and "operating income" in this MD&A. These measures do not have any standardized meaning prescribed by GAAP. They are, therefore, considered to be non-GAAP measures and are unlikely to be comparable to similar measures presented by other entities. Management of TransCanada uses non-GAAP measures to increase its ability to compare financial results between reporting periods and to enhance its understanding of operating performance, liquidity and ability to generate funds to finance operations. Non-GAAP measures are also provided to readers as additional information on TransCanada’s operating performance, liquidity and ability to generate funds to finance operations. Comparable earnings comprise net income adjusted for specific items that are significant but not typical of the Company’s operations. Specific items are subjective, however, management uses its best judgement and informed decision-making when identifying items to be excluded in calculating comparable earnings. Specific items may include but are not limited to certain income tax refunds and adjustments, gains or losses on sales of assets, legal settlements, and bankruptcy settlements with former customers. The table in the Consolidated Results of Operations section of this MD&A presents a reconciliation of comparable earnings to net income. Comparable earnings per share is calculated by dividing comparable earnings by the weighted average number of shares outstanding for the period. Funds generated from operations comprises net cash provided by operations before changes in operating working capital. A reconciliation of funds generated from operations to net cash provided by operations is presented in the “Liquidity and Capital Resources” section of this MD&A. Operating income is reported in the Company’s Energy business segment and comprises revenues less operating expenses as shown on the Consolidated Income Statement. A reconciliation of operating income to net income is presented in the Energy section of this MD&A. TRANSCANADA [3 FIRST QUARTER REPORT 2008 Consolidated Results of Operations Reconciliation of Comparable Earnings to Net Income (unaudited) Three months ended March 31 (millions of dollars except per share amounts) 2008 2007 Pipelines Comparable earnings 199 155 Specific items (net of tax): Calpine bankruptcy settlements 152 - GTN lawsuit settlement 10 - Net income 361 155 Energy Comparable earnings 149 106 Specific items (net of tax): Writedown of Broadwater LNG project costs (27 ) - Fair value adjustments of natural gas storage inventory and forward contracts (12 ) - Net income 110 106 Corporate Comparable expenses (22 ) (11 ) Specific item: Income tax reassessments and adjustments - 15 Net (expenses)/income (22 ) 4 Net Income(1) 449 265 Net Income Per Share(2) Basic $ 0.83 $ 0.52 Diluted $ 0.83 $ 0.52 (1) Comparable Earnings 326 250 Specific items (net of tax, where applicable): Calpine bankruptcy settlements 152 - GTN lawsuit settlement 10 - Writedown of Broadwater LNG project costs (27 ) - Fair value adjustments of natural gas storage inventory and forward contracts (12 ) - Income tax reassessments and adjustments - 15 Net Income 449 265 (2) Comparable Earnings Per Share $ 0.60 $ 0.49 Specific items - per share Calpine bankruptcy settlements 0.28 - GTN lawsuit settlement 0.02 - Writedown of Broadwater LNG project costs (0.05 ) - Fair value adjustments of natural gas storage inventory and forward contracts (0.02 ) - Income tax reassessments and adjustments - 0.03 Net Income Per Share $ 0.83 $ 0.52 TRANSCANADA [4 FIRST QUARTER REPORT 2008 TransCanada’s net income in first-quarter 2008 was $449 million or $0.83 per share compared to $265 million or $0.52 per share in first-quarter 2007. The $184-million increase in net income was primarily due to net income of $152 million after tax ($240 million pre-tax) on shares received by GTN and Portland for bankruptcy settlements from certain subsidiaries of Calpine Corporation (Calpine) and proceeds from a GTN lawsuit settlement of $10 million after tax ($17 million pre-tax). In addition, net income in first-quarter 2008 increased primarily due to a full quarter of earnings for ANR, higher earnings in Natural Gas Storagefrom the Edson facility, in GTN as a result of a rate case settlement and in Eastern Power from increased generation at TC Hydro and higher realized power pool prices in New England. These increases were partially offset by a $27 million after-tax ($41 million pre-tax) writedown of costs previously capitalized for the Broadwater liquefied natural gas (LNG) project and net unrealized losses of $12 million after tax ($17 million pre-tax) due to changes in fair value of proprietary natural gas storage inventory and natural gas forward purchase and sale contracts. Net income in first-quarter 2007 included positive income tax adjustments of $15 million relating to the resolution of certain income tax matters with taxation authorities and a corporaterestructuring. Comparable earnings for first-quarter 2008 were $326 million or $0.60 per share, compared to $250 million or $0.49 per share for the same period in 2007. Comparable earnings in first-quarter 2008 excluded theCalpine bankruptcy settlements, the GTN lawsuit settlement, the writedown of the Broadwater LNG project costs and the net unrealized losses from the Natural Gas Storage fair value adjustments. Comparable earnings in first-quarter 2007 excluded the $15-million positive income tax adjustments. In first-quarter 2008, TransCanada excluded from Natural Gas Storage's comparable earnings changes in fair value of proprietary natural gas inventory and forward purchase and sale contracts. Since TransCanada simultaneously enters into a forward purchase of natural gas for injection into storage and an offsetting forward sale of natural gas for withdrawal at a later period, a positive margin has been locked in and exposure to price movements of natural gas has effectively been eliminated. As a result, changes in fair value of proprietary natural gas inventory and these forward contracts do not reflect the amounts that will be realized upon settlement of the forward contracts. Results from each business segment for the three months ended March 31, 2008 are discussed further in the Pipelines, Energy and Corporate sections of this MD&A. Funds generated from operations of $922 million for the three months ended March 31, 2008 increased $340 million compared to the same period in 2007. For a further discussion on funds generated from operations, refer to the Liquidity and Capital Resources section in this MD&A. Pipelines The Pipelines business generated net incomeof $361 million and comparable earnings of $199 million in first-quarter 2008, an increase of $206 millionand $44 million, respectively, compared tonet income and comparable earnings of $155 million infirst-quarter 2007. Comparable earnings for the first three months in 2008 excludedafter-tax income of $152 millionon the Calpine shares received by GTN and Portlandfor the Calpine bankruptcy settlements,and proceeds received by GTN as a result of the $10million after-tax lawsuit settlement with a software supplier. For a further discussion of the Calpine bankruptcy settlements, refer to the Other Recent Developments section in this MD&A. TRANSCANADA [5 FIRST QUARTER REPORT 2008 Pipelines Results (unaudited) Three months ended March 31 (millions of dollars) 2008 2007 Wholly Owned Pipelines Canadian Mainline 68 57 Alberta System 32 31 ANR (1) 45 21 GTN 19 11 Foothills 7 6 171 126 Other Pipelines Great Lakes (2) 12 14 PipeLines LP (3) 7 2 Iroquois 5 5 Tamazunchale 2 3 Other (4) 13 15 Northern Development - (1 ) General, administrative, support costs and other (11 ) (9 ) 28 29 Comparable Earnings 199 155 Calpine bankruptcy settlements (5) 152 - GTN lawsuit settlement 10 - Net Income 361 155 (1) TransCanada acquired ANR on February 22, 2007. (2) Great Lakes' results reflect TransCanada's 53.6 per cent ownership in Great Lakes since February 22, 2007 and 50 per cent ownership prior to that date. (3) PipeLines LP's results include TransCanada's effective ownership of an additional 15 per cent in Great Lakes since February 22, 2007 as a result ofPipeLines LP's acquisition of a 46.4 per cent interest in Great Lakes and TransCanada's 32.1 per cent interest in PipeLines LP. (4) Includes results of Portland, Ventures LP, TQM, TransGas and Gas Pacifico/INNERGY. (5) GTN and Portland received shares of Calpine with an initial after-tax value of $95 million and $38 million (TransCanada's share), respectively, from thebankruptcy settlements with Calpine. These shares were subsequently sold for an additional after-tax gain of $19 million. WhollyOwned Pipelines Canadian Mainline's first-quarter 2008 net income of $68 million increased $11 million compared to $57 million in first-quarter 2007. The increase reflects the impact of a settlement effective January 1, 2007 to December 31, 2011 that was approved by the National Energy Board (NEB) in May 2007, which included an increase in the deemed common equity ratio from 36 per cent to 40 per cent. The settlement also included certainperformance-based incentive arrangements. The terms of the settlement were not reflected in earnings until May 2007.
